                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                               CRIMINAL MINUTES -GENERAL
 Case Na           ~      -~ ~
                 ~ ~ (`~,~      ~j ~ ~S~                 Date                       ~1   Z-~ ~ ~~
 Title        United States v.
                                  ~ N1 t (1 ~~-i.~~~L~-t


 Present: The Honorable Gail J. Standish
                Earlene Carson                                                n/a
                 Deputy Clerk                                      Court Reporter /Recorder
         Attorneys Present for Government:                    Attorneys Present for Defendant:
                       n/a                                                    n/a
 Proceedings:          (IN CHAMBERS)ORDER OF DETENTION -SUPERVISED
                       RELEASE ALLEGATION

        The Court conducted a detention hearing pursuant to Federal Rule of
                                                                            Criminal Procedure
 32.1(a)(6) and 18 U.S.C. § 3143(a)foil ing Defendant's arrest for allege
                                                                          d violations) ofthe
 terms of Defendant's ❑probation / supervised release.
         The Court finds that
       A.     D     Defendant has not carried his/her burden of establishing by clear
                                                                                      and
convincing evidence that Defendant will appear for further proceedings as
                                                                          required if released
[18 U.S.C. § 3142(b-c)). This finding is based on:
                ❑     Lack of bail resources
                ❑     Refusal to interview with Pretrial Services
                ❑     No stable residence or employment
                D     Previous failure to appear or violations of probation, parole, or releas
                                                                                                 e
                ❑     Ties to foreign countries
                      Allegations in petition




MRW-2(5/IS)                          CRIMINAL MINUTES-GF.NF.RAt.
     `                              UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                     CRIMINAL MINUTES -GENERAL
           Case No.          ~ ~ ~(~ 3~ ~ti-                   Date                       ~
           Title    United States v.
                                        ~ ~~yl,f 1'1 ~~[-~ ~~S

                 B.           Defendant has not carried his/her burden of establishing by clear and
           convincing vidence that Defendant will not endanger the safety of any
                                                                                 other person or the
           community if released [18 U.S.C. § 3142(b-c)]. This finding is based
                                                                                on:
                        D      Nature of previous criminal convictions
                               Allegations in petition
                        O      Substance abuse
                        ❑      Already in custody on state or federal offense




•      IT IS THEREFORE ORDERED that the defendant be detai
                                                           ned pending further
 proceedings.




         MRW-2(5/IS)                        CRIMINAL MINUTES -GENERAL.
                                                                                                ^-     '^
